McKee, J., dissenting:
I dissent. The act of 1881, referred to in the prevailing opinion, is a general law enacted by the Legislature, in pursuance of the provisions of section 5, article xi, of the Constitution, for the purpose of bringing elections throughout the State into harmony with the provisions of the Constitution, which require that all elections shall be held in even-numbered years. That such was the intention of the Legislature in passing the act is evident from- its language. The act took effect immediately upon its passage, and it is now, with those provisions of the Constitution which it is intended ho enforce, the law of the land. There can be no doubt that, by its terms, it includes the City and County of San Francisco. The provisions of the Consolidation Act of that city which aro in conflict with it, must therefore give way to it, for, as a general and uniform law intended to enforce the provisions of the Constitution, it has superseded and annulled all previous regulations—general or special—upon the same subject. That being the case, there is not, in my judgment, any law which *572authorizes an election to be held in the City and County of San Francisco until the year 1882.
The question of public convenience is not involved in the case. Legally, however, the public will suffer no inconvenience. Those in office, although the terms of office for which they were elected have expired, are entitled to continue to discharge the duties of their office until their successors are elected and qualified. A temporary incumbent is a de jure officer, and his term of office is not extended within the intent and meaning of the constitutional provision referred to by Justice Boss.